DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for priority based on the documents retrieved by the United States Patent and Trademark Office as filed with the World Intellectual Property Organization on 04/27/2018 is acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claims 1 and 17 are directed to a system and independent claim 9 is directed to a method operated by a memory, a processor and executed by a computer, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 9 recites a method of organizing human activity by conducting general business interactions of business relations and sales activities through inventory control.  Specifically, the claims recite:
A processing method executed by a computer, the method comprising: 
acquiring product attribute information from a product having a loading table surface 20side to which the product attribute information is attached; 
judging whether or not a sales time limit determined on the basis of the product attribute information has passed; and     
notify a user10 information indicating a judging result using at least one of a display, a speaker, a projector or a mailer.
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations and sales activities through inventory control which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a computer merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer performs the steps or functions of business relations and sales activities through inventory control.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional elements of a computer to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions for business relations and sales activities through inventory control.  As discussed above, taking the claim elements separately, the computer performs the steps or functions of business relations and sales activities through inventory control. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations and sales activities through inventory control. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly 
Independent claims 1 and 17 describe a system performing functions relating to inventory control without additional elements that provide significantly more than the abstract idea of commercial interactions through business relations and sales activities through inventory control as noted in the method claims above.  Therefore, these independent claims are also not patent eligible.
Dependent claims 2-8 and 11-16 further describe the abstract idea of commercial interactions through business relations and sales activities through inventory control. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-9, 11-14 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adato et al. (US Patent Application Publication 2019/0149725 A1).


Adato teaches:
A processing system/ method executed by a computer comprising: 
at least one memory configured to store one or more instructions; and  
5at least one processor configured to execute the one or more instructions to (See Adato paragraphs [0126-0127] - describes a system for capturing images of products in a retail environment that analyses said images to determine various attributes of said products, wherein said system runs on at least one processor and stores operating instructions and said captured product attributes in memory): 
acquire product attribute information from a product (having a loading table surface side) to which the product attribute information is attached (See Adato paragraphs [0202-0206] - describes detection elements for detecting products on shelves, wherein said detection elements comprise multiple types of sensors including light, radio, pressure, resistance, capacitance and others.  Further, said detection elements are on top of shelves, on the bottom of shelves or integrated into the shelves and [0299] - describes the system identifying shelf locations and products by scanned images of barcodes of said products on said shelves); 
judge whether or not a sales time limit determined on the basis of the product attribute information has passed; and  
notify a user10 information indicating a judging result using at least one of a display, a speaker, a projector or a mailer (See Adato paragraphs [0171] - describes the system using projectors, [0237] - describes the system notifying a user through a display (GUI), [0245-0247] - describes the system using input/ output devices, including speakers, [0273] - describes the system gathering contextual information about products including, at least, expiration time information, [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the and [0390] - describes the system sending an alert to a user in the form of an email, which is interpreted as a type of “mailer” because the specification of the instant application does not provide a special definition of said “mailer” type of notification, moreover, the specification defines said notifications as processor driven, thereby being electronic).
Regarding Claim 2, Adato teaches:
The processing system according to claim 1, 
wherein the processor is further configured to execute the one or more programs to: radiate laser light toward the product and receive reflected light of the laser light, 15generate an image on the basis of the reflected light, and acquire the product attribute information on the basis of the image (See Adato paragraphs [0121] - describes the system using multiple technologies, including laser light, to scan and identify products on shelves base on the captured image information generated from said scanning operation and [0279] - describes the system as controlled by a computer program).
Regarding Claim 3, Adato teaches:
The processing system according to claim 1, 
wherein the processor is further configured to execute the one or more programs to:  
20acquire information indicating a loading position of the product, and display information enabling identification of a loading position of a product past the sales time limit on the loading table (See Adato paragraph [0133] - describes the system gathering product information of products on shelves in a retail space, wherein said information includes the attributes of product location and product expiration times, which is then sent to a user display to alert said user of needed action to resolve the faulty product condition).



Adato teaches:
The processing system according to claim 1, 
25wherein the processor is further configured to execute the one or more programs to transmit alert information comprising at least one of product identification information related to the product past the sales time limit or a display position of the product to another apparatus (See Adato paragraph [0133] - describes the system gathering product information of products on shelves in a retail space, wherein said information includes the attributes of product location and product expiration times, which is then sent to a user display to alert said user of needed action to resolve the faulty product condition).
Regarding Claim 5, Adato teaches:
The processing system according to claim 1, 
30wherein the processor is further configured to execute the one or more programs to: execute a process of acquiring the product attribute information when a preset time is reached, and execute a process of judging whether or not the sales time limit has passed in response to the acquisition of the product attribute information (See Adato paragraph [0166] - describes the system scanning the retail space at preset intervals of time, [0273] - describes the system gathering contextual information about products including, at least, expiration time information and [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result).
Regarding Claim 6, Adato teaches:
The processing system according to claim 5, wherein the loading table is a display shelf of the product, and the preset time is set for each display area (See Adato paragraphs [0166] - describes the system scanning the retail space [shelves containing products] at and [0481] - describes the system operating with scanning intervals that can be unique to each product location, among other operating conditions).
Regarding Claim 7, Adato teaches:
The processing system according to claim 1, 
wherein the processor is further configured to execute the one or more programs to: execute a process of acquiring the product attribute information in response to a user input, and  
10execute a process of judging whether or not the sales time limit has passed in response to the acquisition of the product attribute information (See Adato paragraphs [0247] - describes the system identifying products in images sent to said system from multiple types of user input devices, [0273] - describes the system gathering contextual information about products including, at least, expiration time information and [0310] - describes the system learning to identify products from a set of tagged training products and then using said training to make future judgements to identify said products when no tags are present, wherein the secondary identification is the judgement result).
Regarding Claim 8, Adato teaches:
The processing system according to claim 1, 
wherein the processor is further configured to execute the one or more programs to judge 15whether or not a stock quantity of the product matches the number of pieces of the product attribute information (See Adato paragraphs [0234-0237] - describes the system checking in real-time or periodically if the product conditions in a retail space are in compliance with a planogram that may govern a particular product or category of products, wherein said planogram is a prescribed arrangement of product quantity [shelf facing], product location on a shelf and product location within said retail space.  The system then alerts a user of a condition of planogram non-compliance to correct said condition).
Adato teaches:
The processing system according to claim 1, 4Appln. No.: 16/394,461wherein the processor instructs the projector to display the information on the loading table (See Adato paragraphs [0171] - describes the system projecting patterns relating to product information on retail shelves and [0195] - describes the system associating light patterns with particular products).
Regarding Claim 12, Adato teaches:
The processing system according to claim 11, wherein the processor instructs the projector to display the information at a placement position of the product (See Adato paragraphs [0171] - describes the system projecting patterns relating to product information on retail shelves and [0195-0200] - describes the system associating light patterns with particular products and that said patterns are used to determine if a product is in the correct position on a shelf, thereby showing, at least, projection of light onto a product position on a shelf).
Regarding Claim 13, Adato teaches:
The processing system according to claim 1, wherein the information includes information of at least one of the product of which the sales time limit has passed or the product of which the sales time limit has not passed (See Adato paragraphs [0273] - describes the system using contextual information, including expiration time information, to identify products and [0479] - describes the system using product expiration information to determine if a product is in the correct location, wherein said product is moved from a current location if it is determined to be expired or past a sales time limit).	
Regarding Claim 14, Adato teaches:
The processing system according to claim 13, wherein the information includes information of the product for which the processor cannot judge whether or not the sales time limit has passed (See Adato paragraphs [0273] - describes the system using ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Adato et al. (US Patent Application Publication 2019/0149725 A1) and in view of the Institute of Food Technologists (IFT) ("The difference between 'Use-By' 'Sell-By' and 'Best-By' dates." ScienceDaily, 15 April 2015. www.sciencedaily.com/releases/2015/04/150415203336.htm).
Regarding Claim 15, Adato teaches:
The processing system according to claim 1, 
Adato does not explicitly teach:
wherein the sales time limit includes the use-by date or the best-before date.  This is taught by IFT (See descriptions of Use-By and Best-By dates).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate use-by or best-by/ before dates in a system that monitors, at least, time sensitive conditions of products for sale, thereby increasing the accuracy and efficiency of said system.


16, Adato teaches:
The processing system according to claim 15, 
Adato does not explicitly teach:
wherein the sales time limit is a time earlier by a predetermined time period than the use-by date or the best-before date.  This is taught by IFT (See descriptions of Use-By, Best-By and Sell-By dates - describes the use-by and best-by dates as time when the quality of a product starts to decline and a sell-by date as a time when the product typically has one-third of shelf-life remaining before quality of said product starts to decline, thereby making the sell-by date earlier than the use-by or best-by dates).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate use-by, best-by/ before and sell-by dates in a system that monitors, at least, time sensitive conditions of products for sale, thereby increasing the accuracy and efficiency of said system.

Response to Remarks
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-9 and 11-17 as being directed to improvement of a “product placement system” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claims 1, 9 and 17 do not specifically mention any particular structure to facilitate the acquiring step as described in a practical application, therefore, the methods/ process of claims 1, 9 and 17 are not significantly more than an abstract 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 102:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claims 1-9, the rejection under 35 U.S.C. § 102 is sustained.  The amendments made to the claims do not further limit the invention around the prior art referenced above.  
Applicant asserts that Adato is not valid prior art because the reference is a continuation in part that was filed (09/05/2018) after the priority date (04/27/2018) of the instant application.  However, this argument is moot because the provisional application 62/615,512 (filed 01/10/2018) of Adato (paragraph [0047] - describes a system that can determine product-promotion mismatches based on various identifiers on said product and a display area occupied by said product.  Wherein, said promotions are a discount or a sale for said product and are known in the art to be a type of sales time limit as it is common for a sales promotion to be valid for a limited amount of time).  Adato as cited above further expands on types of sales time limits to include expiration time information.  Further, the new claims, 11-16, do not limit the invention around Adato in view of the Institute of Food Technologists as cited above.  The applicant is reminded that the citation of Adato and Institute of Food Technologists needs to be considered as a whole, not just the sections cited by the examiner.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                     /NATHAN C UBER/                                                           Supervisory Patent Examiner, Art Unit 3687